Citation Nr: 0532317	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  02-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected hearing loss, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the RO.  

The issue of entitlement to an increased evaluation for the 
service-connected hearing loss, currently evaluated as 10 
percent disabling, is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The veteran is shown to suffer from tinnitus that as likely 
as not is due to exposure to increased noise levels in 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service medical records shows that 
the veteran had hearing loss in the left ear due to otitis 
media.  

In September 1959, the RO granted service connection for 
defective hearing in the left ear.  

The December 2000 VA audio examination indicates that the 
veteran reported that, since separation from service, he had 
had constant tinnitus in the right ear, described as a loud 
cracking type of noise.  He stated that the noise distracted 
him from his activities of daily living.  The impression was 
that of tinnitus, right ear, constant.  

The January 2001 VA examination indicates that the veteran 
reported having tinnitus and difficulty hearing.  The 
diagnoses were those of tinnitus by history and bilateral 
sensorineural hearing loss.  

In a statement received in October 2004, the veteran stated 
that he had been experiencing tinnitus since service.  

The December 2004 VA examination indicates that the veteran 
complained of tinnitus.  On examination, there was no 
clinical evidence of active ear disease in the external, 
middle or inner ear.  The diagnosis was that of tinnitus by 
history.  

The examiner stated that, after reviewing the veteran's 
medical records and claims file, it was his opinion that the 
veteran's tinnitus and clinically moderate sensorineural 
hearing loss were at least as likely as not due to his 
military service.  

The April 2005 VA examination for ear diseases indicates that 
the veteran reported having had tinnitus and difficulty 
hearing. On examination, there was no clinical evidence of 
active ear disease.  The diagnosis was that of tinnitus by 
history.  

The examiner stated that, in his opinion, the veteran's 
hearing loss and tinnitus were at least as likely as not due 
to his military service.  

The April 2005 VA audiometric examination indicates that the 
veteran complained of constant tinnitus, which he described 
as a "crackling sound."  The veteran was examined.  The 
diagnosis was that of constant tinnitus in both ears.  

The June 2005 VA ear disease examination indicates that the 
veteran reported tinnitus.  On review of the record, the 
examiner stated that the veteran's tinnitus was at least as 
likely as not due to his military service.  

The June 2005 VA audiometric examination indicates that the 
veteran's claims file was reviewed.  It was noted that the 
veteran complained of constant tinnitus.  The examiner noted 
that the service records were negative for complaints of, or 
treatment for, tinnitus.  

The examiner also noted that the records showed that the 
veteran was exposed to noise in service, but on examination 
while in service, it was stated that the veteran's hearing 
loss was not the result of exposure to noise.  

The examiner added that therefore, based upon a review of the 
record, tinnitus was not due to active military noise 
exposure.  


Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

In the instant case, the evidence of record shows no 
findings, treatment or complaints of tinnitus in service.  
However, the veteran now reports having had ringing in his 
ears since the time of service.  

The medical evidence demonstrates that the veteran currently 
has tinnitus.  VA medical opinions from December 2004, April 
2005 and June 2005 indicate that the veteran's tinnitus was 
at least as likely as not a result of service, and a second 
June 2005 VA opinion indicates that the veteran's tinnitus 
was not likely a result of service.  

Additionally, the Board has considered the veteran's 
statements that he has had chronic tinnitus for many years.  
In general, laypersons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson is considered competent to testify as 
to the symptoms of a disability, such as pain.  The Court 
also held that the veteran's disability in that case, pes 
planus, was of the type that "lends itself to observation by 
a lay witness."  

The Board believes that the veteran's ringing of the ears is 
in the nature of symptoms to which the veteran, as a 
layperson, may testify.  See Falzone, 8 Vet. App. at 403.  

Thus, the veteran is competent to testify that he has had 
tinnitus since service.  

In conclusion, the Board finds that the evidence is in 
relative equipoise in showing that the currently demonstrated 
tinnitus is due to disease or injury that was incurred in 
active service.  Hence, by extending the benefit of the doubt 
to the veteran, service connection is warranted.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for tinnitus is granted.  



REMAND

In January 2003, the veteran was provided notice of a Board 
hearing at the RO scheduled for February 11, 2003. 

In January 2003, the veteran submitted a letter to the Board 
regarding the February 2003 hearing.  

The letter was received by the Board on January 29, 2003.  In 
the letter, the veteran stated that he was going to be in 
Florida until April 27, 2003 and requested that another 
hearing be scheduled for him after the month of April.  The 
veteran did not report to the hearing in February 2003.  

Additionally, in a statement received by the RO in February 
2004, the veteran stated that he was unable to attend the 
February 2003 hearing because he was in Florida at that time.  
He requested that the hearing be rescheduled.  A hearing was 
not rescheduled for the veteran.  

The Board finds that, in order to afford the veteran due 
process, the case must be remanded to the RO for a hearing to 
be scheduled.  38 C.F.R. § 20.704(d) (2005).  

Accordingly, the claim for increase is REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with his January 2003 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2005).  Thereafter, 
following completion of any indicated 
development, the case should be returned 
to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


